Title: 27th.
From: Adams, John Quincy
To: 


       Company to dine Mr. d’Asp, and another Swedish gentleman. Mr. Setaro a Portuguese gentleman in the Evening. Mr. Williams spent the evening with us. Coll. Humphreys presented to Mr. A: a copy of his Poem address’d to the Armies of the United States. It appears very well written. The versification is in general noble, and easy. It is a recapitulation of some of the principal events that happened during the course of the late Revolution, and contains predictions concerning the future grandeur of the United States. May they be verified!
      